HARWOOD, Presiding Judge.
In the suit below the plaintiff claimed of defendant monies due by account.
The defendant filed a plea of nul tiel corporation, and other pleadings. The pleading aspect is immaterial to this review however, and we will omit discussion.
At the conclusion of the evidence the court gave to the jury the plaintiff’s written request for the affirmative charge, with hypothesis.
Despite this instruction the jury returned a verdict in favor of the defendant.
Thereafter the plaintiff filed a motion to set aside the verdict, on the grounds, among others, that the verdict was contrary to law.
After hearing the court granted the motion, and entered an order setting aside *616the verdict and restoring the cause to the docket.
The defendant below thereupon perfected this appeal from such judgment.
A verdict contrary to the law as contained in an instruction by the court will be set aside, whether the instruction be right or wrong. Due regard for the orderly administration of justice demands that a jury should obey the instructions of the trial court. Fleming & Hines v. Louisville & N. R. Co., 148 Ala. 527, 41 So. 683; Brettel v. Connelly, 157 Ala. 671, 47 So. 298; Talley v. Whitlock, 199 Ala. 28, 73 So. 976; Fulton v. McQuirter, 222 Ala. 660, 133 So. 703; McKenzie v. Magnolia Spring Land Co., 255 Ala. 335, 51 So.2d 359; New Hampshire Fire Ins. Co. v. Curtis, 264 Ala. 137, 85 So.2d 441.
Affirmed.